Citation Nr: 1028062	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis 
with onychomycosis.

2.  Entitlement to service connection for circulation problems 
with numbness of the hands.

3.  Entitlement to service connection for circulation problems 
with numbness of the feet. 

4.  Entitlement to service connection for fungus of the hands.

5.  Entitlement to service connection for hives and allergies.

6.  Entitlement to service connection for neck injury.

7. Entitlement to service connection for numbness of the upper 
extremities as secondary to neck injury.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.

9.  Entitlement to an initial compensable rating for tinea 
cruris. 

10.  Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Mrs. Virginia A. Girard-Brady at 
ABS Legal Advocates, P.A. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1967 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004, a February 2007, a January 2008 
and a February 2008 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the September 2004 rating decision, the RO denied the claims 
for service connection for fungus of the feet, fungus of the 
hands, and circulation problems with numbness of the feet and 
hands.  The Veteran perfected an appeal to these issues.  By the 
way of the February 2007 rating decision, the RO granted service 
connection for tinea pedis (originally claimed as fungus of the 
feet) and assigned a noncompensable rating, effective from June 
24, 2003.  The Veteran appealed the assigned rating.  
Subsequently, VA received a June 2007 correspondence from the 
Veteran, in which he stated his desire to withdraw his claim for 
circulation problems with numbness of the hands.  

In the January 2008 rating decision, the RO denied the claims for 
service connection for hives and allergies, neck injury, numbness 
of the upper extremities, and pseudofolliculitis barbae.  The 
Veteran perfected an appeal to these issues.  By the way of the 
February 2008 rating decision, the RO granted service connection 
for tinea cruris and assigned a noncompensable rating, effective 
from June 12, 2007, and it denied entitlement to a 10 percent 
rating based upon multiple, noncompensable, service connected 
disabilities.  The Veteran initiated an appealed. 

In September 2008, the Veteran testified before the undersigned 
during a hearing at the RO.  The hearing was limited to the 
issues of entitlement to service connection for circulation 
problems with numbness of the feet and fungus of the hands, and a 
compensable disability rating for tinea pedis.  At the time of 
the hearing, the other issues currently on appeal had not yet 
been perfected.  A copy of the transcript has been associated 
with the claims folder. 

The following issues are addressed in the Remand portion of the 
decision below: entitlement for service connection for 
circulation problems with numbness of the feet, fungus of the 
hands, hives and allergies, neck injury, numbness of the upper 
extremities as secondary to neck injury, and pseudofolliculitis 
barbae; entitlement for a compensable rating for tinea cruris; 
and for entitlement for a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  These 
matters are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinea pedis with onychomyocosis of the both 
feet affects less than 5 percent of the entire body and less than 
5 percent of exposed areas affected; it has only been treated 
with a topical cream medication; and it has caused him no 
functional impairment.  

2.  In a June 2007 correspondence, the Veteran stated his desire 
to withdraw his appeal on the issue of entitlement to service 
connection for circulation problems with numbness of the hands, 
and the Board received such request prior to the promulgation of 
a decision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea pedis 
with onychomyocosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.118, Diagnostic Codes 7806, 7813 (2009).

2.  The criteria for withdrawal of a substantive appeal pertinent 
to the issue of entitlement to service connection for circulation 
problems with numbness of the hands are met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In regard to the tinea pedis with onychomyocosis claim, since 
appeal arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection, no 
additional discussion of the duty to notify is therefore 
required.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with examination in January 2007 and June 2007 to 
determine the nature and to evaluate the severity of his 
disorder.  The examinations are fully adequate for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
The Board notes that the Veteran has identified that he receives 
disability benefits from the Social Security Administration 
(SSA). The Veteran, however, has not identified for what 
disabilities he receives these benefits for.   It is noted that 
generally VA is not bound by any SSA determination, unless it is 
relevant to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Here, the Veteran has not asserted that the SSA 
decision and records would be relevant to the increase rating and 
there is no indication in the claims folder that the SSA benefits 
were awarded for any skin disorder.  Moreover, the Board notes 
that the record already contains two VA examination reports in 
which the Veteran's tinea pedis with onychomyocosis was evaluated 
for adjudication purposes.   The Board finds that it may proceed 
with adjudication of the increased rating claim without prejudice 
to the Veteran.   

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found; this practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran seeks a higher initial evaluation for 
his tinea pedis with onychomyocosis.  The Veteran's disability 
due to tinea pedis with onychomyocosis has been rated as 
noncompensable under a general set of criteria applicable to the 
skin found at 38 C.F.R. § 4.118, Diagnostic Code 7813.  This 
Diagnostic Code provides that tinea pedis of the feet must be 
rated as either scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Code 7806), depending on the predominant 
disability.  Here, since the service-connected disability does 
not involve the head, face, or neck, and there is no evidence 
that it includes scars, the criteria of Diagnostic Codes 7800 to 
7805 are not applicable.

Under the criteria found at Diagnostic Code 7806, a 10 percent 
rating is assigned for dermatitis or eczema that has affected at 
least 5 percent, but less than 20 percent, of the entire body; or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected; or that requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month period.  
38 C.F.R. § 4.118

A 30 percent rating is provided for pathology that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Higher evaluations are warranted for more 
severe disabilities.  Id. 

Based on a review of the record, the Board determines that a 
compensable evaluation for the Veteran's tinea pedis with 
onychomyocosis is not warranted.  
The Veteran's disability does not reflect symptomatology that is 
required for a compensable rating under Diagnostic Code 7806.  

The record contains the Veteran's post-service treatment records 
and the reports of two VA skin examinations conducted in 2007.  
Collectively, these records show that the Veteran has tinea pedis 
with onychomyocosis on both of his feet.  It is treated with a 
topical cream medication daily.  The Veteran denied use of any 
other treatment, systemic therapy and light therapy to treat his 
disability.  Physical examination revealed that the Veteran's 
disability affects zero percent of exposed areas, and at least 
one percent of his entire body.  There was no evidence of 
scarring.  These findings do not indicate that the Veteran's 
disability more closely approximates the disability picture 
described in the rating criteria for compensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806. 

The evidence does not show that the Veteran's tinea pedis with 
onychomyocosis has affected at least 5 percent either of the 
entire body or of the exposed area. There is no evidence that the 
Veteran received intermittent systemic therapy or other 
immunosuppressive drugs.  It was noted in the June 2007 VA 
examination that the Veteran's disability caused him no 
functional impairment.  Accordingly, the Veteran is not entitled 
to a compensable schedular evaluation for his service-connected 
disability under Diagnostic Codes 7806 and 7813.

The Veteran has submitted no evidence showing that this disorder 
has markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and there 
is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  The Board observes that the Rating 
Schedule provides for higher ratings for skin disorders, but as 
explained, the Veteran does not have the symptoms identified in 
the criteria that even warrant a compensable rating.  
As such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  

The Board further finds that there is no basis for a "staged" 
rating.  Rather, the symptomatology shown upon examination during 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability ratings.

Overall, the evidence does not support the award of a compensable 
evaluation for the Veteran's service-connected tinea pedis with 
onychomyocosis.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

3.  Dismissal of Withdrawn Claim 

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a 
September 2004 rating decision that denied, inter alia, 
entitlement to service connection for circulation problems with 
numbness of the hands.  Thereafter, the Veteran indicated in his 
June 2007 correspondence to VA that he wished to withdraw his 
appeal with respect to this claim.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to service connection for circulation problems with 
numbness of the hands.  See 38 C.F.R. § 20.204.  Accordingly, 
this claim will be dismissed.


ORDER

Entitlement to an initial compensable rating for tinea pedis with 
onychomyocosis is denied. 

The appeal as to the denial of a claim for service connection for 
circulation problems with numbness of the hands is dismissed.


REMAND

In regard to the remainder of the issues on appeal, the Board 
finds that a remand is warranted.

Initially, with respect to the Veteran's claims for entitlement 
for a compensable rating for tinea cruris and for entitlement for 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities, the Board notes that the Veteran 
has not yet received a statement of the case after his submission 
of a timely notice of disagreement from the February 2008 rating 
decision denying his claims.  VA received the Veteran's notice of 
disagreement to these claims in December 2008.  Thus, because the 
Veteran has filed a notice of disagreement, a remand to the RO is 
necessary in order for the RO to issue a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the claims for service connection for hives and 
allergies, neck injury, numbness of the upper extremities as 
secondary to neck injury, and pseudofolliculitis barbae, it is 
important to note that additional development in the form of VA 
examinations in August 2009 have been obtained.  However, the RO 
has failed to re-adjudicate the Veteran's claims and provide him 
with a supplemental statement of the case.  The Veteran has not 
provided a waiver of the RO's review in these matters.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Under the 
circumstances, the case must be returned to the RO/AMC for 
preliminary review and preparation of a supplemental statement of 
the case that considers the new evidence if the benefit sought is 
not granted on the record.

Additionally, the Veteran has identified that he receives 
supplement security income and disability benefits from the SSA.  
See the May 2009 correspondence from the Veteran.   It is noted 
that generally VA is not bound by any SSA determination, unless 
it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Here, the Veteran indicates that he 
receives his SSA benefits, but he has not identified for what 
disabilities he receives these benefits.  Since the SSA's 
decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his pending 
claims, VA is obliged to attempt to obtain and consider those 
records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009); see also Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

A remand is also necessary to afford the Veteran another VA 
examination in conjunction with fungus of the hands claims.  The 
record reflects that the Veteran was afforded a VA skin 
examination in June 2007, in which the examiner determined that 
the Veteran had eczema on his hands that was not likely related 
to his service connected tinea pedis.  The examiner, however, 
failed to provide an opinion on whether the eczema on the 
Veteran's hands was related to his service.  A new VA examination 
is warranted.  The RO/AMC should schedule the Veteran for a VA 
examination to determine the nature and etiology of his fungus 
disorder on his hands.  The examiner should be instructed to 
provide an opinion on whether any diagnosed disorder is related 
to service. 

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a 
Statement of the Case as to the issues of: 
(1) entitlement for a compensable rating for 
tinea cruris; and (2) entitlement for a 10 
percent evaluation based upon multiple, 
noncompensable, service-connected 
disabilities.  The Statement of the Case 
should be sent to the latest address of 
record for the Veteran.  The RO should inform 
the Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).  

2.  Request from the Social Security 
Administration all medical and adjudicative 
records related to the award of disability 
benefits to the Veteran for orthopedic 
disorders. Associate any records received 
with the claims file.

3.  The RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding 
pertinent medical treatment records.

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

4.  After all the available records have been 
associated with the claims folder, the 
Veteran should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine the nature and etiology of his 
fungus disorder of the hands.  The claims 
folder must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All studies or tests deemed 
necessary should be accomplished. 

In the examination report, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any diagnosed 
disorder was first manifest during service, 
had its onset within the first year after the 
Veteran's discharge, or it is otherwise 
related to service.

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The claims should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


